             Case 3:16-cr-00440-WHA Document 137 Filed 01/22/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       )                  No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 )                  UNITED STATES’ MOTION IN LIMINE NO.
16                                   )                  THREE RE OPENING STATEMENTS.
       v.                            )
17                                   )                  Trial: March 9, 2020
     YEVGENIY ALEXANDROVICH NIKULIN, )                  Pretrial Conference: February 19, 2020
18                                   )                  Time: 1:30 p.m.
          Defendant.                 )                  Courtroom No. 12
19                                   )
                                     )
20                                   )

21                                            I. INTRODUCTION
22          Defendant Yevgeniy Nikulin is charged in an Indictment with three counts of computer
23 intrusion, in violation of 18 U.S.C. § 1030(a)(2)(C); two counts of intentional transmission of

24 information, code, or command causing damage to a protected computer, in violation of 18 U.S.C. §

25 1030(a)(5)(A); two counts of aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1); one

26 count of trafficking in unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(2); and one

27 count of conspiracy, in violation of 18 U.S.C. § 371. Defendant has indicated that he does not intend to

28 introduce any exhibits at trial and has only one potential witness, a computer forensic examiner. The

     U.S. MTN. IN LIMINE RE OPENING STATEMENTS
     CR 16-00440 WHA
              Case 3:16-cr-00440-WHA Document 137 Filed 01/22/20 Page 2 of 2




 1 United States therefore moves to preclude presentation of information in opening statements that

 2 defendant does not reasonably anticipate will be supported by evidence admitted at trial.

 3                                              II. BACKGROUND

 4          On January 15, 2020, defendant filed a witness list indicating one potential witness, a proposed

 5 expert digital forensics examiner. ECF No. 134. Defendant also filed an exhibit list indicating that he

 6 does not presently have any exhibits that he intends to introduce at trial. ECF No. 135.

 7                                               III. ARGUMENT

 8          It is axiomatic that counsel may not reference facts in opening statement that they do not

 9 reasonably anticipate will be introduced at trial. Nevertheless, defense counsel often include a recitation
10 of the defendant’s personal history during opening statements that is never supported by factual

11 evidence introduced at trial. Counsel’s statements may include references to the defendant’s

12 background, such as his educational history and family ties, or to other “facts” about his history.

13          Defendant Nikulin’s exhibit and witness lists indicate that the only potential evidence he will

14 seek to admit in this trial is expert testimony on digital forensics. Given that fact, there is no reason to

15 expect any evidence to be admitted regarding defendant’s personal history. If defense counsel are unsure

16 by the time of opening statement whether they will introduce such evidence, then the Court should

17 preclude them from describing the background and personal history of the defendant during opening

18 statement.

19                                              IV. CONCLUSION

20          For all of the reasons stated above, the United States respectfully requests that the Court

21 preclude references in opening statement that defense counsel do not reasonably anticipate will be

22 supported by evidence admitted at trial.

23 DATED: January 22, 2020                                 Respectfully submitted,

24                                                         DAVID L. ANDERSON
                                                           United States Attorney
25

26                                                         /s/
                                                           MICHELLE J. KANE
27                                                         KATHERINE L. WAWRZYNIAK
                                                           Assistant United States Attorneys
28

     U.S. MTN. IN LIMINE RE OPENING STATEMENTS
     CR 16-00440 WHA                     2
